Title: Robert Ould to Thomas Jefferson, 23 February 1816
From: Ould, Robert
To: Jefferson, Thomas


          
            
              Sir
              Lancasterian School Georgetown D.C. Feb 23rd 1816
            
            Permit me to offer you for perusal an Epitome of Lancasters system of Education
            Symptoms of a desire to promote general instruction seem to pervade a considerable number of individuals in the United States, but they are at a loss for a plan to direct their energies
            Nothing more than a Teacher of the above establishment I have ventured to address hop you hoping that you will examine the enclosed little volume and tell me what opinion you have of it, and whether you think it best calculated for an elementary school for the inhabitants of this country
            I am (as the enclosed will shew) an Englishman have been in this place more than four years, and have qualified Thirty Teachers who have gone to various parts of the United States to dispense a knowledge of the same
            notwithstanding these exertions a sanction is required to promote the object 
   ※ Any views of your own on this matter would be received and duly appreciated.
 
            
            I feel somewhat more zeal for the system and its founder from my being a pupil of his, therefore if I have in any way spoken of myself more than I ought I beg you will attribute it to a desire for the promotion of general instruction than for anything else.
            I should have troubled you much earlier on this subject had I not remembered that a moment like the present would better suit the promotion of a philanthropic system of Education than any other.
            
              I remain with great respect Sir Your obedt servant
              Robt Ould
            
          
          
            
          
        